Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2021.
Applicant’s election without traverse of species 1 (figures 3, 4, 23 and 24) in which claims 1 - 10, 12 - 18 and 20 are directed to the elected species in the reply filed on September 29, 2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3 - 10, 12 - 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 and 20 - 23 of copending Application No. 16/750,551. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application read on the co-pending claims of US Application No. 16/750,551. For example, the claimed apparatus (claim 1) currently read on the claimed apparatus of the co-pending application, comprising "one cord" (15) and "an eyelet" (50) and "a locking feature" (65) wherein the proximal end of the cord is attached to the eyelet, the distal end of the cord is configured to pass through the eyelet, wherein the cord and the eyelet (buckle) combine to form a continuous closed loop when the distal end of the cord is passed through the eyelet (opening of said eyelet) and the locking feature (65) is structured and arranged to selectively lock and unlock movement of the cord through the eyelet (opening). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 recites the limitation "the opening" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the circular eyelet" in lines 2 - 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the circular eyelet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 3, 5, 12 - 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michaelis, US 366,971.

Regarding Claim 2, Michaelis discloses the apparatus of claim 1, wherein the buckle is a unitary structure (see figures 1 and 2) and has no moving parts and is attached to the proximal end of the cord (F) via a hinged connection (see figure 3).
Regarding Claim 3, as best understood, Michaelis discloses the apparatus of claim 1, wherein the cord (F) and the buckle are structured and arranged with relative sizes such that: the cord (F) is disengaged (when not looped around the feature C) from the locking feature (C) and in an unlocked position (prior to being looped around the locking feature C) relative to the buckle when the cord (F) is positioned within the eyelet (A) with its long axis parallel to an axis of the eyelet (A); and the cord (F) is engaged with the locking feature (C) and in a locked position (figure 1) relative to the buckle when the cord (F) is positioned within the 
Regarding Claim 5, as best understood, Michaelis discloses the apparatus of claim 1, wherein the cord (F) and the buckle are structured and arranged with relative sizes such that only a single portion of the cord (F) fits inside the circular eyelet (A) at one time (the buckle configuration can be arranged so that only one portion of the cord F passes through its eyelet A or that the single portion of said cord F is considered the fitted cord F inside the eyelet A as shown in the figures 1 and 2).
Regarding Claim 12, Michaelis discloses the apparatus of claim 1, wherein the apparatus comprises a belt (the belt is considered a tie having the eyelet A fastened with two ends of the cord F wherein one end of said cord is adjustably fastened).
Regarding Claim 13, Michaelis discloses the apparatus of claim 12, wherein the cord (F) comprises a rope (see figures 1 - 3) having a core and a braided sheath around the core (inherent features of a rope).
Regarding Claim 14, Michaelis discloses the apparatus of claim 1, wherein: the buckle is a unitary structure (see figures 1 - 3) and has no moving parts and is attached to the proximal end of the cord (F) via a rigid connection D.
Regarding Claim 15, Michaelis discloses the apparatus of claim 1, wherein the proximal end of the cord (F) is attached to the buckle by an attachment D that 
Regarding Claim 16, Michaelis discloses the apparatus of claim 15, wherein the attachment (D) is connected between the buckle and the proximal end of the cord (F) such that the proximal end of the cord (F) is not directly attached to the buckle (the proximal end of the cord is attached at split rings E, E').
Regarding Claim 17, Michaelis discloses an apparatus, comprising: at least one cord F comprising a proximal end and a distal end; and at least one buckle comprising an eyelet A and a locking feature C, wherein the cord is configured to pass through the eyelet (A), wherein the locking feature (C) is structured and arranged to selectively lock and unlock movement of the cord (F) through the eyelet; and the buckle is a unitary structure and has no moving parts (see figures 1 - 3).
Regarding Claim 20, Michaelis discloses an apparatus, comprising: at least one cord F comprising a proximal end and a distal end; and at least one buckle comprising an eyelet A and a locking feature C, wherein the proximal end of the cord (F) is attached to the buckle; the distal end of the cord (F) is configured to pass through the eyelet (A), wherein the cord (F) and the buckle combine to form a continuous closed loop (figure 1) when the distal end of the cord is passed through the buckle; and the locking feature (C) engages the cord .
Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Driver, US 10,309,443.
Regarding Claim 1, Driver discloses an apparatus, comprising: at least one cord 12 comprising a proximal end (where the cord is spliced at 40) and a distal end; and at least one buckle comprising an eyelet 20 and a locking feature 36, wherein the proximal end of the cord (12) is attached to the buckle (when looped around the eyelet); the distal end of the cord (12) is configured to pass through the eyelet (20), wherein the cord (12) and the buckle combine to form a continuous closed loop (figure 12) when the distal end of the cord (12 is passed through the eyelet (20); and the locking feature (36) is structured and arranged to selectively lock and unlock movement of the cord (12) through the eyelet (20).
Regarding Claim 6, as best understood, Driver discloses the apparatus of claim 1, wherein an outside diameter of the cord (12) is substantially equal to a diameter of the circular eyelet (see figure 12).
Claim(s) 1, 6 - 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruegg, US 5,568,952.
Regarding Claim 1, Ruegg discloses an apparatus, comprising: at least one cord 12 comprising a proximal end and a distal end; and at least one buckle 20 comprising an eyelet 21, 22 and a locking feature 40, 41, wherein the proximal end of the cord (12) is attached to the buckle (20); the distal end of the 
Regarding Claim 6, as best understood, Ruegg discloses the apparatus of claim 1, wherein an outside diameter of the cord (12) is substantially equal to a diameter of the circular eyelet (see figures 9 - 12).
Regarding Claim 7, Ruegg discloses the apparatus of claim 1, wherein the locking feature (40, 41) comprises plural teeth 46, 47 around the eyelet (21, 22).
Regarding Claim 8, Ruegg discloses the apparatus of claim 7, wherein the plural teeth (46, 47) comprise: a first set of teeth 46 circumferentially around a first side of the eyelet (21, 22); and a second set of teeth 47 circumferentially around a second side of the eyelet (21, 22).
Regarding Claim 9, Ruegg discloses the apparatus of claim 7, wherein the plural teeth (46, 47) protrude outward from a convex surface that defines a circular eyelet (see figures 2, 3, 5 and 9 - 12).
Regarding Claim 10, Ruegg discloses the apparatus of claim 9, wherein the plural teeth (46, 47) do not extend into a circular area defined by a crown of the convex surface (defining said circular eyelet).
Regarding Claim 17, Ruegg discloses an apparatus, comprising: at least one cord 12 comprising a proximal end and a distal end; and at least one buckle 
Regarding Claim 18, Ruegg discloses the apparatus of claim 17, wherein: the locking feature comprises plural teeth 46, 47 comprising: a first set of teeth (46) circumferentially around a first side of the eyelet; and a second set of teeth (47) circumferentially around a second side of the eyelet; and the plural teeth (6, 47) protrude outward from a convex surface that defines the eyelet (21, 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Michaelis, US 366,971.
Regarding Claim 4, Michaelis discloses the apparatus of claim 1, except for wherein the eyelet is circular. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the oval eyelet of Michaelis to arrive at In re Dailey, 357 F.2d 669, 149 USPQ 47). See MPEP 2144.04
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 




	/R.D./          Examiner, Art Unit 3677                                                                                                                                                                                              

/VICTOR D BATSON/          Supervisory Patent Examiner, Art Unit 3677